[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Upon careful review of the briefs of the parties, the court wishes to take further evidence and argument and to gain the benefit of additional research.
As a result, it is hereby ordered that:
1. The parties are to appear at 2 p. m. on March 9, 1998.
2. Defendant is ordered to subpoena to said hearing the son to whom defendant advanced money and Joanne Gleason.
3. Counsel should be prepared to argue the topic of the security interest in 25 Mill Plain Road, Danbury, Connecticut, awarded to plaintiff via the court's order of October 20, 1995.
In this regard, the court wishes to hear further argument regarding the suggestion of plaintiff's counsel that this security must remain inviolable as long as the full alimony obligation, extrapolated out to age sixty-five, presents a larger CT Page 1622 figure than an amount likely to be realized by a disposition of the property. The court feels it must at least consider whether the rainy day said security was designed to assuage must be so far into the future when an earlier rainy day may exist now.
4. Obviously, this continued hearing date is not to be deemed a moratorium on the need to pay alimony both currently and as to arrearage and, accordingly, defendant is ordered to make said payments.
Nadeau, J.